Order entered November 20, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01340-CR

                          EX PARTE CARLOS MALDONADO

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. WX19-00005-Q

                                         ORDER
       Before the Court is appellant’s November 18, 2019 motion for extension of time to file

his brief. We GRANT the motion. Appellant’s brief shall be due by January 21, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE